 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10         JOSEPH RHODES,
                                                             CASE NO. 3:19-cv-05382 RJB-JRC
11                                Plaintiff,
                                                             ORDER ADOPTING REPORT AND
12                v.                                         RECOMMENDATION
13         DEPUTY HANKS, et al.,

14                                Defendants.

15

16          The Court, having reviewed the Report and Recommendation of Magistrate Judge J.

17   Richard Creatura, any objections to the Report and Recommendation, and the remaining record,

18   does hereby find and ORDER,

19          (1) The Report and Recommendation is ADOPTED.

20          (2) This matter is dismissed without prejudice and plaintiff’s in forma pauperis status is

21   revoked for purposes of appeal.

22          (3) The case shall be closed.

23   ///

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

 2        IT IS SO ORDERED.

 3        DATED this 3rd day of September, 2019.

 4

 5                                      A
                                        ROBERT J. BRYAN
 6
                                        United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
